This is an action by the plaintiff against the defendant for personal injuries sustained and caused by the negligence of the defendant's servant in the operation of a truck on the highway between Athens and Decatur, and the question of negligence was properly submitted to the jury, who found for the plaintiff, and, as to this, there is no complaint; that is, no contention that the defendant was due the general charge, the entire contention being that the trial court erred in refusing certain special charges requested by the defendant.
The refusal of the defendant's charge 4, if not justified for other reasons, was not reversible error, as it was substantially covered by the oral charge as well as defendant's given charge 19.
The refusal of the defendant's requested charges 7 and 9 can be justified because substantially covered by given charge 10, even if not faulty, which we need not decide.
There was no error in refusing defendant's requested charges 14 and 20. If not otherwise faulty, they each, in effect, assume that Dickinson did not remain on the right side of the road when the undisputed evidence shows that he did. Charges which assume as true a fact which is disputed or which is contrary to an undisputed fact can well be refused. Sullivan v. Miller, 224 Ala. 395, 140 So. 606.
Charge 18, refused the defendant, was substantially covered by given charges 15 and 17. We do not mean to hold that they could not have been refused for other reasons not necessary to here set out.
The judgment of the circuit court is affirmed.
Affirmed.
THOMAS, BROWN, and KNIGHT, JJ., concur.